Allowable Subject Matter
The indicated allowability of claims 8 and 12-15 is withdrawn in view of the newly discovered reference(s) to Chau et al (US 8,449,599).  Rejections based on the newly cited reference(s) follow.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the outer stent section is configured to automatically fold relative to the inner stent section upon deployment of the prosthetic heart valve” in claim 12, lines 12-13.  The corresponding structure to this is that of shape memory materials as described in paragraph 47 of the specification as paragraph 47 gives contextual/functional basis to the automatic conversion described in paragraph 54.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-11 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 2-11 and 16, in base claim 2, on line 4, the language “outer stent section being biased to at least partially overlap . . . with the inner stent section” lacks clear original support (emphasis added).  Upon review of paragraphs 35, 36, 39, and 46 (as cited by the Applicant) as well as the rest of the specification, the Examiner did not find clear support for a bias to at least partially overlap.  Alternatively, if this is an inherent feature, it lacks clear antecedent basis from the rest of the specification.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 2-11 and 16, in base claim 2, the new language on lines 4-5, “directions radial to the longitudinal direction” is not clear because the stent it not given any shape such that would indicate that it can have an inherent radial direction.  For example, the stent could be flat.  Additionally, the language “disposed radially inwardly” is not clear because the radial direction is not clear.  Claim 7, on line 4 and claim 11, on lines 2-3, have similar language and are considered unclear for the same reason that claim 2 is considered unclear.  Claim 10 give a shape but does not describe how the longitudinal axis relates to the cylindrical shape.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2-16 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Chau et al (US 8,449,599; hereafter referred to as CU).  CU anticipates the claim language where:
Mapping claim 2, the prosthetic heart valve as claimed is the prosthetic heart valve (100) of CU (see Figures 5-7 and the abstract of CU);
The stent as claimed is the frame (102));
The outer stent portion as claimed is the ventricular anchors (126);
The inner stent portion as claimed is the main body (122);
The expanded configuration as claimed is shown in Figures 5-7 and described in column 8, lines 18-42;
The collapsed configuration as claimed is shown in Figure 75 and described in column 27, line 7 to column 28, line 55;
The outer stent being biased to partially overlap the inner stent as claimed is shown in Figures 75-76 and described in column 27, lines 35-48 where the anchors are “pre-formed” to curl apart from each other and overlap the 
The overlapping feature/configuration as claimed is the overlapping in the axial or longitudinal direction as shown in Figures 5-7 and 76, and 
The valve assembly as claimed is the valve structure with its set of leaflets (106). 
	
                        
    PNG
    media_image1.png
    777
    467
    media_image1.png
    Greyscale


	Regarding claim 4, the integrally formed feature is a product-by-process limitation by is fully met by the inspection of Figures 47A-47D and the description on column 17.
	Regarding claim 5, the diamond-shaped cells are clearly shown in Figures 5-7 and 47A.
	Regarding claim 6, the cuff as claimed is best seen in Figure 7 as the ring encircling the leaflets or cuffs (144) as shown in Figure 6.
	Regarding claim 7, the features introduced by this claim are read on by the disclosure of CU.
	Regarding claim 8, the Applicant is directed to compare Figure 75 with Figure 76 of CU.
	Regarding claim 9, the eyelets as claimed are the lowermost cells of Figure 9.
	Regarding claim 10, the Applicant is directed to see Figures 5-7 of CU.
	Regarding claim 11, the claim limitations are met by the top end of the stent shown in Figures 5-6 that is not shown as being overlapped by the anchors.
	Regarding claims 12-15, the Applicant is directed to see Figures 75-76 and column 27, line 7 to column 28, line 55 along with the previous analysis set forth in the rejection of claim 2.  The automatic transition to the folded state requires shape memory materials, and CU discloses the same; see column 9, lines 1-9.
	Regarding claim 16, the claim limitations are viewed as being read on by CU where the proximal end as claimed is the bottom end of the anchors that are annulus portions as shown in Figure 5 and the aortic portion is the top end(s) of the anchors. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 2-3, 6-10, 12-14, and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Eidenschink et al (US-2008/0300678; hereafter referred to as EK), or alternatively, under pre-AIA  35 U.S.C. 103(a) as obvious over EK in view of CU.  
EK anticipates the claim language where:
Mapping claim 2, the prosthetic heart valve as claimed is the prosthetic heart valve (100, 200, 300) of EK (see Figures 1A to 3C, the abstract, and paragraph 11 of EK);
The stent as claimed is the valve frame (102, 202, 302) along with the leaflet frame (111, 211, 311);
The outer stent portion as claimed is the valve frame (102, 202, 302);
The inner stent portion as claimed is the leaflet frame (111, 211, 311);
The expanded configuration as claimed is shown in Figures 1B, 2B and 3B of EK;
The collapsed configuration as claimed is shown in Figure 3A and described in paragraph 43;
The outer stent section being biased to partially overlap the inner stent is described in paragraphs 43-53 where the shape memory material is used to bias the prosthetic heart valve (100, 200, 300) to an expanded state and then facilitate the transition to the overlapping state as suggested by the paragraph 49 where the shape memory material is used to transition the valve to the second position;
The overlapping feature/configuration as claimed is the overlapping in the axial or longitudinal direction as seen by inspection of Figures 1A to 3C, and 
The valve assembly as claimed is the set of leaflets (104, 204, 304).

    PNG
    media_image2.png
    971
    685
    media_image2.png
    Greyscale

Alternatively, it is not explicitly clear that the transition to the second position is due to the bias of the leaflet frame.  CU teaches that it was known to the same art to have members made of shape memory material and pre-shaped to a folded position to transition to the folded state upon delivery.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to have the stent frame biased or pre-shaped to the valve position so that a simpler and quicker transition can be effected as compared to one that involves mechanical manipulation by the surgeon.

Alternatively, even if there is some structural different implied by the recited step, the Examiner asserts that the claimed invention would have been considered at least obvious to an ordinary artisan based upon the teaching of BU. BU teaches that it was known to make elements of prosthetic heart valve separately or integrally; see paragraph 81.  Therefore, it is the Examiner’s position that it would have been considered at least clearly obvious to make the sections of CU separately and then later join them so that different materials can be utilized for the different sections based upon structural or functional needs.
Claim(s) 3-4 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by EK or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over EK in view of CU, further in view of BU.  As an alternative interpretation of EK, EK anticipates the claim language where the product-by-process limitation “the outer stent section is formed integrally with the inner stent section” or “the outer stent section is formed separately from the inner stent section and is connected to the inner stent section” is interpreted 
Alternatively, even if there is some structural different implied by the recited step, the Examiner asserts that the claimed invention would have been considered at least obvious to an ordinary artisan based upon the teaching of BU. BU teaches that it was known to make elements of prosthetic heart valve separately or integrally; see paragraph 81.  Therefore, it is the Examiner’s position that it would have been considered at least clearly obvious to make the sections of EK separately and then later join them so that different materials can be utilized for the different sections based upon structural or functional needs.
Response to Arguments
Applicant's arguments filed March 8, 2021 have been fully considered but they are not persuasive.
The arguments presented against the Braido rejection were persuasive and the rejections have been withdrawn in favor of CU.  
The Applicant argues EK fails to teach the features of claim 2 in that EK is said to not be biased to transition from the first position to the second position.  Upon more careful review of EK and paragraphs 43-53, it was determined that such a transition is implied.  Alternatively, such a transition is considered clearly obvious over the teaching of CU.  The remaining traversals rely on the supposed deficiencies of EK that have been addressed in the new grounds of rejection.
Conclusion
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774